Citation Nr: 1819164	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from November 1940 to November 1945.   The Veteran died in November 2010.  The appellant is the Veteran's surviving spouse and has been substituted as the appellant.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA).  Jurisdiction is with the VA Regional Office (RO) in Waco, Texas.

The appellant requested a Board hearing via videoconference in her May 2013 VA Form 9 (substantive appeal).  Subsequently, in November 2015, the appellant withdrew her request for a Board hearing.  In June 2016, the appellant requested to reschedule the Board hearing via videoconference, and in January 2017, the Board remanded the claim for a rescheduled hearing.  A Board hearing via videoconference was rescheduled for May 2017, but the appellant did not report to the hearing.  As the record does not contain further explanation as to why the appellant did not report to the hearing, the Board deems the appellant's request for a hearing to be withdrawn.  38 C.F.R. § 20.702(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

A June 2010 document in the claim file states that VA treatment records for the Veteran are available from the Dallas VA Medical Centers (VAMCS) from March 25, 2009 to the "present," but that these records were not included in the claim file due to "excessive volume."  However, these missing records may contain pertinent information regarding the severity of the Veteran's right ankle disability.  Thus, a remand is required to obtain any additional relevant records from the Dallas VAMC from March 25, 2009 through November 22, 2010 (the date of the Veteran's death). 

In addition, a VA opinion is needed to evaluate the severity of the Veteran's right ankle disability in light of these additional records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the Dallas VA Medical Centers (Dallas VAMCS) all treatment records pertinent to the Veteran's right ankle disability, from March 25, 2009 to November 22, 2010.  Associate these records with the claim file. 

2.  Then, forward the entire claim file to an appropriate examiner for a medical opinion on whether, based on the evidence of record, to include the August 2010 VA examination, that limitation of motion of the Veteran's right ankle represented "marked" or "moderate" limitation of motion.  

3.  After ensuring compliance with the development requested above, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




